Treating appellant’s submissions as an appeal taken as of right, or alternatively as a motion for leave to appeal, from the Appellate Division order entered June 15, 1987, motion to dismiss appeal granted and appeal dismissed, without costs, and motion for leave to appeal dismissed, each as untimely.
Treating appellant’s submissions as an appeal taken as of right, or alternatively as á motion for leave to appeal, from *999the Appellate Division order entered November 9, 1987, motion to dismiss appeal granted and appeal dismissed, without costs, and motion for leave to appeal dismissed each upon the ground that the order of the Appellate Division does not finally determine the proceeding within the meaning of the Constitution. Motion for assignment of counsel dismissed as academic.
Judge Titone taking no part.